internal_revenue_service number release date index number --- ----------------------------------------- ------------------------- ------------------ ----------------------------------------- ---------------------------- taxpayer department of the treasury washington dc person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-103663-07 date date -------------------------------------------------------------- ---------------------------------- decedent d1 d2 d3 d4 dear ------ -------------- -------------------- ------------------------- ---------------------- ------------------------ --------------------- ------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer by its authorized representative requesting a ruling under sec_691 and sec_1014 of the internal_revenue_code the information submitted states that taxpayer decedent’s revocable_trust entered into a contract to sell a plot of real_property on d1 with an intended closing date of d2 before d2 however a gas pipeline was discovered underneath the property causing the parties to delay the sale until taxpayer the buyer and the pipeline’s operating company could resolve a number of issues the parties needed to address matters such as providing for an easement for the pipeline company to enter onto the property as well as providing that the pipeline company would provide restitution for any damage to the property before the parties could resolve these issues decedent died on d3 the sale did not actually close until d4 sec_691 provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable plr-103663-07 period in which falls the date of the decedent's death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income in respect of decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of the decedent's death or for a previous taxable_year under the method_of_accounting employed by the decedent thus the term includes income to which the decedent had a contingent claim at the time of the decedent's death sec_1014 provides that the basis_of_property in the hands of a person acquiring the property from a decedent or to whom the property passed from a decedent shall if not sold exchanged or otherwise_disposed_of before the decedent's death by such person be the fair_market_value of the property at the date of the decedent's death sec_1014 provides in part that for purposes of sec_1014 property_acquired_by_bequest_devise_or_inheritance or by the decedent's_estate from the decedent shall be considered to have been acquired from or to have passed_from_the_decedent in revrul_78_32 1978_1_cb_198 prior to death a decedent had entered into a binding contract to sell real_estate had substantially completed all of the substantive prerequisites of consummation of the sale and was unconditionally entitled to the proceeds of the sale at the time of death the ruling holds that the gain realized from the sale of the real_estate that was completed by the decedent's executor is income_in_respect_of_a_decedent within the meaning of sec_691 in taxpayer’s case important issues needed to be addressed before the sale of the property could be closed the closing was delayed until d4 because of these issues taxpayer needed to attend to substantive as well as ministerial matters the pipeline was not discovered until after the original contract was entered into this plr-103663-07 created economically material contingencies that might have disrupted the sale prior to decedent’s death based solely on the facts and representations submitted we conclude that any gain realized from the sale of the property after decedent’s death does not constitute income_in_respect_of_a_decedent within the meaning of sec_691 we further conclude that basis of the property in taxpayer’s hands before the sale should be determined under sec_1014 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
